 
 
I 
111th CONGRESS
2d Session
H. R. 5124 
IN THE HOUSE OF REPRESENTATIVES 
 
April 22, 2010 
Mr. Ellison introduced the following bill; which was referred to the Committee on Agriculture, and in addition to the Committees on Energy and Commerce, Ways and Means, and Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To prohibit the use, production, sale, importation, or exportation of any pesticide containing atrazine. 
 
 
1.FindingsCongress finds the following: 
(1)The United States annually uses 60 to 80 million pounds of atrazine, a weed killing pesticide. 
(2)The toxicity of atrazine is well documented and has shown to have adverse endocrine effects in amphibians, mammals, and humans. There is evidence in humans that atrazine exposure is associated with low sperm counts and poor motility in exposed adult men, and that pre-birth atrazine exposure is associated with small birth weight and abnormal development of the gut wall in infants. In laboratory mammals, exposure is associated with abnormal reproductive system development, impaired prostate gland formation, and abnormal breast tissue development. In aquatic wildlife, exposure is associated with abnormal reproductive system development, impaired reproduction, and impaired immune system function. 
(3)The United States Fish and Wildlife Service acknowledge that atrazine may have potential adverse effects on fish, such as organ tissue disease, disruption to endocrine and olfactory systems, and reduced reproductive function. 
(4)The United States Geological Survey found atrazine in approximately 75 percent of stream waters and 40 percent of all groundwater samples from agricultural areas tested. According to data from the Environmental Protection Agency Ecological Watershed Monitoring Program, the surface water sampled in the Midwestern and Southern United States suffers from pervasive atrazine contamination. Sampling of watersheds between 2004 and 2006 showed that all 40 watersheds tested had detectable levels of atrazine and 25 watersheds had average concentrations above 1 ppb. While these average elevated concentrations of atrazine are worrisome, high peak concentrations may also be dangerous. Nine watersheds had at least one sample showing levels above 50 ppb, and four watersheds had levels above 100 ppb. 
(5)According to data from the Environmental Protection Agency Atrazine Monitoring Program, high levels of atrazine are also evident in drinking water systems. More than 90 percent of the samples taken in 139 water systems had measurable levels of atrazine in both 2003 and 2004. Three systems had annual averages exceeding 3 ppb. 
(6)In 1991, Germany and Italy banned the use of atrazine. In 2003, European regulators announced a ban on the pesticide throughout the European Union. 
(7)The Department of Agriculture estimates that a ban on atrazine would result in crop losses of only 1.19 percent and decrease corn acreage by only 2.3 percent. Since banning atrazine nearly 20 years ago, both Italy and Germany have not experienced a reduction of corn productivity or total acreage of land in production. 
2.Atrazine prohibitionNotwithstanding any other law, the use, production, sale, importation, or exportation of atrazine or an atrazine product is prohibited. 
3.EnforcementAny person who violates section 2 shall be fined under title 18, United States Code, or imprisoned not more than 2 years, or both. 
4.DefinitionsIn this Act: 
(1)AtrazineThe term atrazine or active ingredient atrazine refers to the pesticide chemical 2-chloro-4-ethylamine-6-isopropylamin-1,3,5-triazine. 
(2)Atrazine productThe term atrazine product means any pesticide containing the active ingredient atrazine, as identified on the Environmental Protection Agency registered label, either alone or in a combination with other pesticides. 
 
